Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


In the Interest of A.W. and J.W., Children                Appeal from the 115th District Court of
                                                          Upshur County, Texas (Tr. Ct. No. 633-12).
No. 06-13-00135-CV                                        Memorandum Opinion delivered by Justice
                                                          Moseley, Chief Justice Morriss and Justice
                                                          Carter participating.



          As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
pursuant to Rule 42.3(c) of the Texas Rules of Appellate Procedure. Therefore, we dismiss the
appeal.
          We further order that the appellant pay all costs of this appeal.




                                                          RENDERED MARCH 5, 2014
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk